                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                         )   Chapter 11
                                                               )
WOODBRIDGE GROUP OF COMPANIES,                                 )   Case No. 17-12560 (BLS)
LLC, et al.,                                                   )
                                                               )   (Jointly Administered)
                           Remaining Debtors.                  )
-------------------------------------------------------------- )
COMERICA BANK,                                                 )
                                                               )
                           Plaintiff,                          )
                                                               )
                  vs.                                          )
                                                               )
(1 ) JAY BEYNON FAMILY TRUST DTD                               )
10/23/1998, RICHARD J. CARLI, LOIS M.                          )
CARLI, ALBERT M. LYNCH, and FREDA                              )
B. LYNCH; (2) ROBERT J. PRINCE, LILLY                          )
SHIRLEY, and JOSEPH C. HULL;                                   )   Adversary Proceeding
(3) LLOYD LANDMAN and NANCY                                    )   No. 18-50382 (BLS)
LANDMAN; (4) ALAN GORDON and                                   )
MARLENE GORDON; and (5) MARK                                   )
BAKER, CORNERSTONE GROWTH, LP,                                 )
LEONA POMROY, DENNIS RYAN, and                                 )
CAROLE RYAN,                                                   )   Related to Adv. Docket No. 23
                                                               )
                           Defendants.                         )
_________________________________________ )

                     CERTIFICATION OF COUNSEL REGARDING
              ORDER GRANTING DEFENDANTS’ MOTION FOR ABSTENTION

         I, Marc J. Phillips, Esq. of Montgomery McCracken Walker & Rhoads LLP, counsel to

the Defendants – Class Plaintiffs, hereby certifies as follows:

         1.      On May 2, 2019, the Defendants – Class Plaintiffs filed the Class Plaintiffs’

Motion for Abstention (“Motion for Abstention”) [Adv. Docket No. 23].

         2.      On May 7, 2019, the Woodbridge Liquidation Trust filed the Liquidation Trust’s

Statement in Support of Class Plaintiffs’ Motion for Abstention [Adv. Docket No. 24].
         3.      On May 16, 2019, Comerica Bank filed the Memorandum of Law of Comerica

Bank in Opposition to Class Plaintiffs’ Motion for Abstention [Adv. Docket No. 25] and the

Declaration of F. Troupe Mickler IV in Support of Memorandum of Law of Comerica Bank in

Opposition to Class Plaintiffs’ Motion for Abstention [Adv. Docket No. 26].

         4.      On May 23, 2019, the Defendants – Class Plaintiffs filed the Class Plaintiffs’

Reply in Support of Their Motion for Abstention [Adv. Docket No. 27].

         5.      On August 8, 2019, the Court held a hearing on the Motion for Abstention

(“Hearing”).

         6.      Based on the Court’s ruling at the Hearing, the Defendants – Class Plaintiffs,

Liquidation Trust and Comerica Bank have agreed upon the attached proposed form of Order.1

         7.      Accordingly, the Defendants – Class Plaintiffs respectfully request that the Court

enter the Order attached hereto as Exhibit A at the earliest convenience of the Court.

Dated: August 13, 2019                        MONTGOMERY McCRACKEN WALKER &
                                              RHOADS LLP

                                              /s/ Marc J. Phillips
                                              Marc J. Phillips (No. 4445)
                                              1105 North Market Street, Suite 1500
                                              Wilmington, DE 19801
                                              Telephone: (302) 504-7823
                                              Facsimile: (215) 731-3777
                                              Email: mphillips@mmwr.com

                                              -and-

                                              Daniel C. Girard (admitted pro hac vice)
                                              GIRARD SHARP LLP
                                              601 California Street, Suite 1400
                                              San Francisco, CA 94108
                                              Telephone: (415) 981-4800
                                              Facsimile: (415) 981-4846
                                              Email: dgirard@girardsharp.com

                                              Attorneys for Defendants‒Class Plaintiffs
1
    A proposed form of Order was not filed with the Motion for Abstention.

                                                 -2-
